Citation Nr: 1705763	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  08-16 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Shawn C. Graham, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to April 1974. 

Effective December 2006, the Veteran is in receipt of a 100 percent schedular disability rating for posttraumatic stress disorder and other service-connected disorders. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by RO.

In June 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing at the RO. A transcript of the hearing has been associated with the claims folder. 

In a November 2013 decision, the Board, in pertinent part, denied the Veteran's claims of entitlement to service connection for a left foot disorder. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In a January 2015 Joint Motion for Partial Remand (JMR), the parties agreed that Board failed to adequately address relevant medical evidence of record. 

Thereafter, the Board remanded the appeal in November 2015 for further development of the record. The development has been completed and the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

A left foot disorder is not attributable to service.





CONCLUSION OF LAW

The criteria for service connection for a left foot disorder are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letters sent to the Veteran in April 2007 and October 2010. The claim was last adjudicated in October 2016.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded VA examinations in connection with his claim. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examination and the medical opinions obtained, most recently in October 2016, are adequate to evaluate the claim for service connection, as the opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete explanation for the opinions stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the RO in November 2015. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the Agency of Original Jurisdiction (AOJ) to obtain an addendum opinion to determine the nature and etiology of his left foot disorder. The Veteran underwent VA examination in October 2016 and the physician opined as to the nature and etiology of the Veteran's left foot disability. Accordingly, there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Service Connection - Left Foot 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran's service treatment records (STRs) do not reflect any treatment for injuries stemming from an assault. However, his service personnel records show that he was a member of a medical rehabilitation platoon, apparently due to a knee injury. Therefore, there is evidence of an in-service event.  

A March 1994 private treatment record documents the Veteran's complaint of pain in his left ankle and rearfoot. He reported suffering multiple injuries to his body, with some involving injury to his left foot and ankle in the spring of 1974 during his period of Marine Corp recruiting boot camp. He provided a long history of repeated episodes of physical abuse while going through Marine Corp basic training. On examination, x-ray findings of the left foot showed some incongruity of the navicular-cuneiform joints of the left foot best seen on lateral weight bearing foot x-rays which was suggestive of possible old healed intra-articular fractures of the left midfoot. The impression was post traumatic intra-articular arthritis of the navicular-cuneiform joint of the left foot and arthralgia of the fourth and fifth metatarsal-cuboid joint of the left foot.

The December 2010 report of VA examination reflects that X-ray findings of the right foot showed hallux valgus with bunion formation and early degenerative joint disease (DJD) change in the first metatarsal-phalangeal joint. X-ray findings of the left foot were not documented. The diagnosis was hallux valgus. 

The physician noted that the Veteran attributed his foot complaints to being assaulted during his initial training. The physician opined that based upon the consistency of his story over the years and the type of disability he experienced with his feet, the Veteran's experiences during his period of service could have played a role in initiating the injuries. The physician explained that "this type of arthritis and deformity often has a causative event." Further, the physician noted that there was a suggestion of previous intra-articular fractures of the left mid foot. The physician stated that "these findings along with the pattern of pain and swelling is consistent with abuse." The physician concluded that "in this case of probable abuse by informing of DI misconduct, these injuries and problems are as likely as not (50/50 likely as not) to have been caused by and exacerbated by abuse while on active service." 

The January 2013 report of VA examination documents a diagnosis of foot contusion. X-ray findings showed hallux valgus deformity of the left foot; otherwise; x-ray findings of the foot were normal. The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner stated, in pertinent part, that there was no objective evidence provided to document that the Veteran sustained injury to his left foot while on active duty. The examiner noted that the Veteran had documented medical visits in the ensuing years with complaints of pain but there were no documented structural abnormalities noted and explained that recent x-ray of the left foot showing bunion formation of the great toe was not indicative of an injury. Acknowledging that the physical assaults as described by the Veteran occurred, the examiner concluded there was no objective medical evidence to relate his current complaints to those incidents.

The October 2016 report of VA examination documents a diagnosis of left foot bunion. The physician opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness. Noting the private examiner's interpretation of x-ray findings in the March 1994 treatment record, the physician explained that the examiner used non-diagnostic language to describe the findings of the left foot (i.e., "suggestive" and "possible"). Further, the physician noted that the x-ray report with the radiologist's impression was not of record in the March 1994 treatment record. The physician explained that the findings of "navicular-cuneiform incongruity" can be associated with a low-energy, chronic stress injury which can happen over many years, noting that the Veteran was seen by the examiner 20 years after his initial reported injury in 1974. Further, the physician pointed out that recent x-ray finding from 2013 showed no evidence of fracture. As for the December 2010 VA opinion which indicated arthritis and deformity, the physician noted that these were findings of the right foot. No x-ray of the left foot was provided. To the extent that the examiner offered a positive opinion in support of the Veteran's claim for service connection for his left foot disorder based on these x-ray findings, the physician surmised that the examiner in the 2010 report inadvertently thought the right foot x-ray findings were findings of the left foot. The examiner reiterated that left foot x-ray findings in 1994 and 2013 showed no indication of arthritis or fracture.

Though the Veteran has current left foot bunion, the preponderance of the evidence is against a finding of a linkage between the onset of his left foot disorder and injury sustained during his period of service. Rather, the most probative evidence shows that the Veteran's current left foot bunion has no etiological relationship to physical assaults which occurred during his Marine Corps initial training. (See January 2013 and October 2016 VA examination reports). 
The law recognizes that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A March 1994 private treatment record and December 2010 report of VA examination suggest that the Veteran's left foot disorder is related to in-service injury. To the extent these record represents evidence in favor of the claim the Board is affording them little probative value. Importantly, the December 2010 opinion from the VA physician (that based upon the consistency of his story over the years and the type of disability he experienced with his feet, the Veteran's experiences during his period of service could have played a role in initiating the injuries) is speculative in nature and does not provide the degree of certainty required for persuasive nexus evidence in this case. Conjectural or speculative opinions which suggest no more than some remote possibility of an etiological relationship are insufficient to support a grant of service connection. See 38 C.F.R. § 3.102 (2007). See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship). Accordingly, this opinion is afforded little probative value.

The March 1994 private treatment record documents the Veteran's complaints of in-service injury and current diagnosis without any opinion with supporting rationale. See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (finding in part that the Board had properly discounted the probative value of a physician's opinion that had overlooked key pertinent medical evidence, and that the lack of a reasoned medical explanation is a significant factor in assessing the value of a medical opinion). Accordingly, this treatment record also is afforded little probative value.

The more probative opinions are those by the VA examiners in January 2013 and October 2016. The VA examiner in January 2013 specifically acknowledged the in-service assaults but explained that the current left foot bunion deformity was not the result of injury incurred during his period of service, explaining that bunion formation of the great toe was not indicative of an injury. In addition, the physician in October 2016 explained that "navicular-cuneiform incongruity" can be associated with a low-energy, chronic stress injury which can happen over many years. Further, the physician in October 2016 reiterated that left foot x-ray findings in 1994 and 2013 showed no indication of arthritis or fracture and that the December 2010 x-ray findings were of the right foot and not the left foot.

The Veteran is not competent to link his left foot bunion disorder to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is competent to state that he was assaulted in service. The Board reiterates that his reports of in-service assaults have been accepted to have occurred.  However, he is a lay person and is not competent to establish that his current left foot bunion disorder onset as a result thereof. The Veteran is not competent to offer opinion as to etiology of any current left foot disorder. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claim of entitlement to service connection for a left foot disorder must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 

ORDER

Service connection for a left foot disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


